COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                       NOS.
2-06-424-CR 
       2-06-425-CR
 
 
SABRINA BURRUS                                                               APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 297TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Sabrina Burrus
attempts to appeal her convictions for bribery and theft by a public
servant.  On December 7, 2006, we
notified appellant that this court may not have jurisdiction over this appeal
because it appeared that the notice of appeal was not timely filed.  We stated that the appeal would be dismissed
for want of jurisdiction unless appellant or any party desiring to continue the
appeal filed with the court on or before December 18, 2006, a response showing
grounds for continuing the appeal.  See
Tex. R. App. P. 26.2(a),
44.3.  
The trial court=s judgment was signed on July 19, 2006.  Appellant filed a motion for new trial on
August 18, 2006, making her notice of appeal due October 17, 2006.  Appellant did not file her notice of appeal,
however, until November 14, 2006.  In her
response, appellant concedes that her notice of appeal was not timely filed and
that there are no grounds precluding us from dismissing her appeal.  Because appellant=s notice of appeal is untimely, we lack jurisdiction over the appeal.  See Olivo v. State, 918 S.W.2d 519,
522 (Tex. Crim. App. 1996).  Accordingly,
we dismiss the appeal for want of jurisdiction. 
See Tex. R. App. P.
43.2(f). 
 
PER CURIAM
 
PANEL D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  January 25, 2007




[1]See Tex. R. App. P. 47.4.